Citation Nr: 1032975	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-06 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for left 
ovarian cyst.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1984 to April 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.  At the hearing, the 
Veteran submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).

In February 2009, the Board remanded the current issue for 
further evidentiary development.  The requested development was 
completed, and the remand orders were substantially complied 
with.  The case has now been returned to the Board for further 
appellate action.

In its February 2009 decision, the Board also denied entitlement 
to an initial compensable disability rating for hemorrhoids.  
Because a final Board decision was rendered with regard to that 
issue, it is no longer a part of the current appeal.


FINDINGS OF FACT

1.  The Veteran did not report for the VA gynecological 
examination scheduled in April 2010 for the purpose of 
determining the current severity of her left ovarian cyst 
disability.

2.  The competent medical evidence of record reflects that the 
Veteran's left ovarian cyst is not manifested by symptoms that 
require continuous treatment.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
left ovarian cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.655, 4.116, Diagnostic 
Code 7615 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in an 
April 2004 letter, which advised the Veteran of what information 
and evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by her and what information and evidence will be 
obtained by VA.  February 2006 and March 2009 letters advised the 
Veteran of the information and evidence necessary to substantiate 
her appeal for a higher initial rating, and the March 2009 letter 
also asked the Veteran to provide additional information and 
evidence regarding her claim.  In June 2010, the Veteran was 
advised of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The claim was last adjudicated in June 2010.

In any event, the Veteran's claim for a higher rating arises from 
the initial grant of service connection for her left ovarian cyst 
disability.  In Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability rating, 
the claim is classified as an original claim, rather than as one 
for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, Army hospital treatment records, private 
treatment records, photographs, VA examination reports, and 
hearing testimony.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, she was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374; 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that she is entitled to an initial 
compensable disability rating for left ovarian cyst.  Such 
disability has been rated as 0 percent disabling under 38 C.F.R. 
§ 4.116, Diagnostic Code 7615, effective April 12, 2004.

Under Diagnostic Code 7615, which is governed by a General Rating 
Formula for Disease, Injury, or Adhesions of Female Reproductive 
Organs, a 0 percent evaluation is assigned for symptoms that do 
not require continuous treatment.  
A 10 percent evaluation is warranted for symptoms that require 
continuous treatment.  A 30 percent evaluation is warranted for 
symptoms not controlled by continuous treatment.

Turning to the evidence, in August 2005 the Veteran presented to 
the emergency room of an Army hospital with pain in her right 
lower back and also complained of feeling hot and faint.  A CT 
scan revealed a left pelvic mass.  The Veteran was given an 
ultrasound, which revealed a larger hypoechoic mass, roughly 8 cm 
in length, 8 cm in depth, and 10 cm in width.  The diagnosis 
based on the ultrasound was that the Veteran had a large pelvic 
cystic mass, likely originating from the left ovary.

The Veteran was afforded a VA gynecological examination in 
September 2005.  On that occasion, the Veteran complained of left 
lower quadrant abdominal pain on a continuous basis during 
military service.  The examiner noted that the Veteran did not 
have a history of a malignant process of the gynecological 
system, and that she was not currently on any medications.  
Physical examination showed that the Veteran had severe 
tenderness of the left lower quadrant on palpation.  The examiner 
diagnosed the Veteran with status post total abdominal 
hysterectomy with a residual of left lower quadrant severe 
abdominal pain secondary to large left ovarian cystic mass.  The 
examiner also noted that the Veteran's in-service ovarian cyst 
was the cause of her in-service abdominal and pelvic pain, and 
was also the cause of her left lower quadrant pelvic pain in 
August and September 2005.

In October 2005, the Veteran underwent a diagnostic laparoscopy 
due to her August 2005 ultrasound indicating a left ovarian 
cystic mass.  Upon surgery, the private physician noted only 
large dilated loops of bowel on the Veteran's left adnexa, and 
found that there was no detectable mass in the area.  The 
physician's post-operative diagnosis was "chronic pelvic pain, 
dilated bowel loops, pelvic adhesions, and normal right adnexa."  
Three days later, an October 2005 private treatment record noted 
that the Veteran was prescribed the oral contraceptive Ovcon 35 
for two months (i.e., two cycles) for suppression of the ovaries.  
A December 2005 private treatment record also noted that she was 
taking Ovcon 35.  Thereafter, an April 2007 private treatment 
record noted that the Veteran was taking no medications.

The Veteran underwent another VA gynecological examination in 
August 2007.  On that occasion, she reported that she saw her 
private gynecologist every year and that her most recent 
examination was normal.  The Veteran reported that her left 
ovarian cyst had been aspirated during the October 2005 
laparoscopy and that she felt much better after this procedure.  
She reported that she had had no recurrence of an ovarian cyst 
since that laparoscopic procedure.  It was noted that after the 
laparoscopy, the Veteran's private doctor had treated her with 
oral contraceptive pills for 30 days to suppress ovarian cyst 
formation.  However, it was noted that she was not presently on 
any hormonal treatment.

An April 2008 private treatment record noted that the Veteran was 
taking no medications.

At her November 2008 Travel Board hearing, the Veteran testified 
that she had no problems other than sometimes experiencing 
cramping pains on her left side where the prior cystic mass was 
located, occurring at least every three to four months.  She 
described these cramps as feeling similar to menstrual cramps.  
While providing her hearing testimony, the Veteran appeared to 
become confused about the dates she was seen for her abdominal 
pain.  She testified that, following the diagnostic laparoscopy 
she had in October 2005, she went to the Army hospital in August 
2006, where doctors reportedly again saw something in her 
abdomen.  However, the Veteran went on to explain that she had a 
laparoscopy at a private hospital, which found no mass in her 
abdomen.  It is possible that the Veteran was mistaken and merely 
repeated the details of her August 2005 visit to another private 
hospital, followed by the documented October 2005 diagnostic 
laparoscopy.  Regardless, the Veteran stated that she did not 
recall being told that she had had another ovarian cyst which 
burst.

Pursuant to the Board's February 2009 remand, the Veteran was 
scheduled to undergo a new VA gynecological examination in April 
2010.  The Veteran was notified by letter in March 2010 of the 
procedure to follow if she was unable to appear for the scheduled 
examination.  The Board notes that this March 2010 letter was 
sent to the Veteran's current address of record.  Nevertheless, 
the Veteran failed to report to the examination.  The June 2010 
supplemental statement of the case (SSOC) advised the Veteran of 
her failure to report to the examination.  In a July 2010 letter, 
accompanied by the SSOC notice response indicating that she had 
no further evidence to submit, the Veteran stated that she would 
be available for any further examination needed and expressed her 
willingness to travel to such an examination.  However, she never 
provided any explanation for her failure to report to the April 
2010 examination, nor did she request that the examination be 
rescheduled.

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, and when that examination was required to 
establish entitlement to the benefit sought, the decision on the 
claim must be made based on the available evidence of record.  38 
C.F.R. § 3.655(b) (2009).  Under 38 C.F.R. § 3.655(a), examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, and death of an immediate family 
member.  The Veteran was notified of the provisions of 38 C.F.R. 
§ 3.655 in the March 2010 letter from VA.

In this regard, the Board notes that it is well established that 
VA's duty to assist a claimant is not always a one-way street.  A 
claimant seeking help cannot passively wait for it in those 
circumstances where she may or should have information that is 
essential in obtaining putative evidence.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

Insofar as the Veteran failed to report for her scheduled VA 
gynecological examination, the Board is of the opinion that no 
further assistance in this regard is required on the part of VA.  
Accordingly, in light of the Veteran's failure to cooperate with 
VA's efforts to assist her with the factual development of her 
claim, the claim will be evaluated on the evidence currently of 
record.

Having carefully considered the Veteran's contentions in light of 
the evidence 
of record and the applicable law, the Board finds that the 
Veteran's left ovarian cyst is appropriately evaluated as 0 
percent disabling.  The objective findings of record do not 
reflect evidence that the Veteran's left ovarian cyst is 
manifested by symptoms that require continuous treatment.  In 
contrast, the evidence of record consistently reflects that the 
Veteran does not take any medications.  Despite her complaints of 
experiencing cramping pains on her left side every three to four 
months, she has never indicated that such symptoms have required 
continuous treatment.  See 38 C.F.R. § 4.116, Diagnostic Code 
7615 (2009).  Thus, the 0 percent evaluation adequately addresses 
the Veteran's current complaints.  The Board reiterates that the 
Veteran did not report for an examination for the purpose of 
determining the current severity of her left ovarian cyst 
disability.

In summary, based upon the competent medical evidence of record, 
the Board concludes that the Veteran's left ovarian cyst has been 
adequately addressed by the 0 percent evaluation already 
assigned.  See 38 C.F.R. § 4.116, Diagnostic Code 7615 (2009).  
Therefore, the Board finds that the preponderance of the evidence 
is against the claim for an initial compensable rating at any 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's left ovarian 
cyst disability presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for higher ratings for additional or more severe 
symptomatology than is shown by the evidence.  Thus, her 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to an initial compensable disability rating for left 
ovarian cyst is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


